Appeal Dismissed and Memorandum Opinion filed April 2, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00107-CV

  ZACHERY ALOLABI; ZL INVESTMENTS, INC.; NAPOLI #7 FLYING
 PIZZA, INC.; AND NAPOLI #6 PIZZERIA AND ITALIAN RESTURANT,
                        INC., Appellants

                                        V.

         JASON D. KRAUS AND BOUMAN KRAUS, P.C., Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-57107

                         MEMORANDUM OPINION
      This is an attempted appeal from a final judgment signed October 9, 2018.
Plaintiffs/appellants timely filed a motion for new trial on November 8, 2018.

      The notice of appeal must be filed within 90 days after the judgment is signed
when a timely post-judgment motion is filed. See Tex. R. App. P. 26.1(a)(1). The
ninetieth day after the judgment was signed was January 7, 2019. Appellants did not
file their notice of appeal until February 5, 2019.

      A motion to extend time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor
to Rule 26). Appellants’ notice of appeal was not filed within the 15-day period
provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On March 4, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for lack of jurisdiction unless, within 10 days, any
party showed meritorious grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). No response was filed.

      The appeal is dismissed for lack of jurisdiction.



                                   PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.




                                           2